Citation Nr: 1540355	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-33 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating for type II diabetes mellitus in excess of 10 percent prior to May 13, 2010, and in excess of 20 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The December 2009 rating decision granted service connection for type II diabetes mellitus and assigned a 10 percent rating effective August 7, 2009.  In a November 2012 rating decision, the RO increased the Veteran's rating to 20 percent effective May 13, 2010.  Accordingly, the Board will consider whether an initial rating for type II diabetes mellitus in excess of 10 percent prior to May 13, 2010, and in excess of 20 percent thereafter.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

In a May 2013 rating decision, the RO denied the claim for a TDIU, the Veteran submitted a timely notice of disagreement, but did not submit a substantive appeal after the RO issued a statement of the case as to this matter.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Thus, though the Veteran did not submit a substantive appeal as to the matter of entitlement to TDIU, this matter must still be considered in conjunction with the claim for increased ratings for the diabetes disability.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Prior to May 13, 2010, the Veteran's diabetes mellitus did not require insulin and restricted diet or an oral hypoglycemic agent and restricted diet.
2.  Beginning May 13, 2010, the Veteran's diabetes mellitus did not require insulin, restricted diet, and regulation of activities; however, he did begin taking oral medication as of that date.

3.  The Veteran's service-connected disabilities preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for diabetes mellitus prior to May 13, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code (DC) 7913 (2015). 

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus from May 13, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code (DC) 7913 (2015).

3.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 
The claim for entitlement to a TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of a TDIU), no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Veteran's appeal for a higher initial rating arises from his disagreement with the initial evaluation following the grant of service connection for diabetes, no additional notice is required.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

Further, the Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his diabetes mellitus increased rating claim in March 2008, September 2009, April 2011, and April 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The examination reports considered all the pertinent evidence of record, the Veteran's statements, and considered symptoms and treatment relevant rating criteria for diabetes mellitus. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

Rating Analysis 

The Veteran contends that he is entitled to higher disability ratings for diabetes.

The Veteran's diabetes is evaluated under DC 7913.  38 C.F.R. § 4.119.  Pursuant to DC 7913, a rating of 10 percent is assigned for diabetes that is manageable by restricted diet only.  A rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In addition, a 40 percent rating under DC 7913 requires medical evidence that occupational and recreational activities have been restricted by diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2007).

Note 1 to DC 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under DC 7913.  In December 2011, the Veteran was granted service connection for peripheral neuropathy of the left and right lower extremities, service connection for carpal tunnel syndrome of the right and left upper extremities, and erectile dysfunction as secondary to the service-connected diabetes disability.  The Veteran had not filed a substantive appeal regarding these issues.  Accordingly, they are not currently before the Board for consideration.   

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for diabetes prior to May 13, 2010.

The Veteran was afforded a VA examination in March 2008.  The examiner noted that the Veteran's current treatment included a restricted diet and exercise.  

In a November 2009 VA examination, the examiner similarly noted that the Veteran's current treatment involved a restricted diet and exercise.  The Veteran denied a history of hospitalization or episodes of hypoglycemia reaction or ketoacidosis.  The Veteran was not restricted in the ability to perform strenuous activities.  

In a September 2010 VA primary care note (in Virtual VA), it was noted that the Veteran had a history of diabetes.  The physician indicated that the Veteran had been started on Metformin medication by his primary physician on May 13, 2010.  The VA physician noted that the Veteran was to continue on the medication.  

The Board finds that, prior to May 13, 2010, the Veteran's diabetes was manageable by restricted diet and exercise only, and a rating in excess of 10 percent for this time period is not warranted.

The Board further finds that the Veteran is not entitled to a rating in excess of 20 percent for diabetes from May 13, 2010.  An April 2011 VA examination shows that the Veteran's current diabetic treatment included 500mg of Metformin.  No side effects were noted.  The Veteran denied a history of hospitalization or episodes of hypoglycemia reaction or ketoacidosis.  The examiner noted that the Veteran had been instructed to follow a restrictive diet, but he was not restricted in the ability to perform strenuous activities.  

In an April 2015 VA examination, the Veteran was again noted to have been prescribed oral hypoglycemic agents for his diabetes disability.  The examiner noted that the Veteran did not require regulation of activities as part of medical management of the diabetes mellitus disability.  It was further noted that he Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than two times per month.  The Veteran denied a history of hospitalization.  The Veteran also did not have progressive, unintentional weight loss and loss of
strength attributable to diabetes.  
Upon review of the evidence, the Board finds that a rating in excess of 20 percent is not warranted for the rating period beginning May 13, 2010 as the Veteran's diabetes did not require insulin or regulation of activities.  See 38 C.F.R. § 4.119.

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his diabetes disability.  In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). He is not, however, competent to identify a specific level of disability relating a the diabetes disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated. Accordingly, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his diabetes disability.

For these reasons, the Board finds that the weight of the evidence is against an initial rating for type II diabetes mellitus in excess of 10 percent prior to May 13, 2010, and in excess of 20 percent thereafter.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes mellitus is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's oral medication and a restricted diet, without the use of insulin or restriction of activities.  Therefore, the Board finds that the record does not reflect that the Veteran's diabetes mellitus is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU

The Veteran was denied entitlement to a TDIU in a May 2013 rating decision.  The Veteran submitted a notice of disagreement, and a statement of the case was issued in May 2015; however, the Veteran has not submitted a substantive appeal regarding the TDIU issue.  As noted above, however, under Rice, a TDIU claim is a component of an increased rating claim.  Thus, though the Veteran did not submit a substantive appeal as to the matter of entitlement to TDIU, this matter must still be considered in conjunction with the claim for increased ratings for the diabetes disability.

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director, Compensation and Pension Service. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

The Veteran asserts that he is unemployable due to his service-connected disabilities.  In his March 2021 TDIU application (VA Form 21-8940), the Veteran reported that his psychiatric disorder and diabetes disabilities prevented him from securing or following any substantial gainful employment.  He noted that he last worked full-time in September 2005 as a carpenter.  He reported completing high school and two years of college education in general studies and criminal justice. 

The Veteran is service-connected for the following disabilities: anxiety disorder, evaluated as 30 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; carpal tunnel syndrome of the right upper extremity, rated as 10 percent disabling; carpal tunnel syndrome of the left upper extremity, rated as 10 percent disabling; and erectile dysfunction, rated as 0 percent disabling.  The combined rating is 70 percent.

Under 38 C.F.R. 38 C.F.R. § 4.16(a)(2) disabilities resulting from a common etiology are considered as one disability for purposes of establishing a disability of 40 or 60 percent.  Given that all of the Veteran's disabilities (except for anxiety disorder) have been associated with the Veteran's diabetes mellitus disability (common etiology), the Board finds that the Veteran's combined rating is 70 percent.  See 38 C.F.R. § 4.25, 4.26.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The evidence includes the March 2008 VA examination.  It was noted that the Veteran had retired in April 2007 due to medical back problems and psychiatric problems.  

In a November 2008 VA psychiatric examination, the Veteran reported that he last worked in 2005 as a maintenance supervisor, but began to have orthopedic problems and went on Social Security disability.  He stated that hurricane Katrina destroyed his place of employment.  The examiner noted that the Veteran could not state exactly any particular mental problems that interfered with his ability to work.  

In the November 2009 VA diabetes examination, the Veteran reported problems with lifting, carrying, weakness, fatigue, degreased strength, and lower extremity pain.  

During the April 2011 VA diabetes examination, the examiner noted that the Veteran's diabetes, and resulting neuropathy, caused decreased mobility, decreased manual dexterity, problems with lifting and carrying.  It was also noted that the Veteran could no longer climb on ladders, wash dishes, or push a lawnmower.  He also found it difficult to drive because his hands would become numb. 

The Veteran was afforded a VA general examination in November 2011.  The examiner was specifically asked to provide an opinion as to whether the Veteran's
service-connected disabilities rendered him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacted on physical and sedentary employment.  After a review of the evidence of record, the examiner stated that the Veteran's diabetes, peripheral neuropathy, and erectile dysfunction should not prevent him from securing or maintaining substantially gainful employment.  A rationale for the opinion was not provided.  

In an October 2011 VA psychiatric examination, the examiner was asked to render an opinion regarding whether the Veteran's service-connected disabilities rendered him unable to secure and maintain substantially gainful employment.  The examiner stated that it was not possible to conclude that the Veteran would be unemployable due to his service-connected anxiety disorder.  In support of this opinion, the examiner stated that there was a diverse range of employment opportunities and settings that may exist.  Further, the Veteran had identified physical conditions as the primary reason for his current unemployment.  The examiner did note, however, that it was possible that some anxiety symptoms (i.e., irritability, problems with concentration, and feelings of detachment) would mildly limit his ability to function to his full capacity in particular work settings - including settings that necessitate extensive interpersonal interaction or a high degree of concentration for both physical and sedentary employment.  Overall, with regard to solely the signs and symptoms, the examiner stated that the Veteran appeared able to secure and maintain substantially gainful employment.

In an October 2012 VA peripheral nerves examination, the examiner stated that the Veteran's peripheral nerves disability impacted his ability to work.  Specifically, the examiner opined that the Veteran's service-connected disabilities rendered him unable to secure and maintain gainful employment in his former profession as a carpenter and in any profession requiring him to have good manual dexterity such as in writing, typing, handling heavy or dangerous equipment, climbing, standing, or walking as part of the job.

During the most recent April 2015 VA diabetes examination, the examiner stated that the Veteran's diabetes, which was well-controlled, did not impact his ability to work. 

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected disabilities.  Although some of the medical evidence suggests that the Veteran would be able to obtain and maintain employment, the October 2011 VA examiner did note that it was possible that some anxiety symptoms (i.e., irritability, problems with concentration, and feelings of detachment) would limit the Veteran's ability to function to his full capacity in particular work settings - including settings that necessitate extensive interpersonal interaction or a high degree of concentration for both physical and sedentary employment.  Further, the October 2012 VA peripheral nerves examiner specifically opined that the Veteran's peripheral nerves disability rendered him unable to secure and maintain gainful employment in his former profession as a carpenter and in any profession requiring him to have good manual dexterity such as in writing, typing, handling heavy or dangerous equipment, climbing, standing, or walking as part of the job.  The Board finds that these limitations would most likely preclude sedentary and physical employment.  

Based on this evidence, in addition to the Veteran's work history and educational level, and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating for type II diabetes mellitus in excess of 10 percent prior to May 13, 2010 is denied.

An initial rating for type II diabetes mellitus in excess of 20 percent beginning May 13, 2010 is denied.

Entitlement to a TDIU due to service-connected disabilities is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


